Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri.
La querellada del caso de autos fue convicta por la co-misión de cinco (5) cargos de delitos graves que implican depravación moral, por la falsificación de sentencias y otros documentos judiciales. De ordinario procedía la sus-*197pensión inmediata y permanente del ejercicio de la profe-sión jurídica, según lo dispuesto por la See. 9 de la Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735), y según lo re-suelto en nuestra reiterada jurisprudencia sobre el particular. No obstante, una mayoría de este Tribunal optó en vez por darle un término de cinco (5) días a la querellada para que mostrara causa por la cual no debía suspendérsele de la abogacía provisionalmente.
La querellada no cumplió con nuestra orden dentro del término fijado. Compareció ante nos tres (3) semanas más tarde, y nos informó que había aceptado el veredicto emi-tido en su contra en el caso penal. Ello significa que la querellada ha optado por no apelar el dictamen penal en contra suya, por lo que éste es ya final y firme. Más aún, en su escrito tardío ante nos la querellada convicta adujo va-rias razones que alegadamente justifican que no se decrete su suspensión de la abogacía.
A pesar de lo anterior, una mayoría de este Tribunal no actúa como en derecho procede. Más bien, se limita la Ma-yoría a suspender a la querellada convicta sólo provisional-mente y le concede un término adicional de quince (Í5) días para contestar la querella que el Procurador General pre-sentó en su contra hace casi cuatro (4) meses atrás.
Todo lo anterior es realmente insólito. En primer lugar, la querellada convicta, que debió haber sido suspendida inmediata y permanentemente antes, ya ha tenido tiempo suficiente para contestar la querella del Procurador General que fue presentada en su contra el 7 de febrero de 2001. En segundo lugar, la querellada ya compareció ante nos y en efecto presentó sus puntos de vista sobre este asunto, aunque lo hizo tardíamente.
Ala luz de lo anterior, ¿quépropósito útil tiene darle a la querellada convicta otro plazo más para que conteste lo que ya contestó? ¿Cuánto tiempo más se ha de dilatar hacer lo que la ley ordena en estos casos, que hemos aplicado rigu-*198rosamente a docenas de abogados en iguales circunstan-cias? ¿Por qué sigue la mayoría de este Tribunal poster-gando lo que debió adjudicar hace meses?
Todo este inusitado proceder de la Mayoría es un in-tento errado de ser consistente con su controversial y cues-tionable dictamen por voto dividido en el caso In re Dubón Otero, 153 D.P.R. 829 (2001). Así, aquel desacierto da lugar al de ahora. Por ello, disiento.